FILED
                           NOT FOR PUBLICATION                              AUG 17 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BRADLEY R. MARSHALL,                             No. 10-35684

              Appellant,                         D.C. No. 2:10-cv-00359-JCC

  v.
                                                 MEMORANDUM *
WASHINGTON STATE BAR
ASSOCIATION; STATE OF
WASHINGTON; PAULA
LITTLEWOOD; JAMES M.
DANIELSON; TEENA KILLIAN;
SCOTT BUSBY; CHRISTINE GRAY;
ANNE SEIDEL; ROBERT WELDEN;
JEFFERS DANIELSON SONN
AYLWARD P.S.,

              Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                            Submitted August 4, 2011 **
                               Seattle, Washington


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: SCHROEDER and M. SMITH, Circuit Judges, and BENITEZ, District
Judge.***

      Appellant Bradley Marshall appeals the district court’s Order dated July 8,

2010, affirming the bankruptcy’s court’s dismissal of Marshall’s civil rights claims

against Appellees Washington State Bar Association and certain individuals and

entities. The factual and procedural background that led to this action, including

the events surrounding Marshall’s disbarment by a unanimous Supreme Court of

Washington, are described in detail in In re Marshall, 217 P.3d 291 (Wash. 2009)

(“Marshall II”)1 and In re Marshall, 157 P.3d 859 (Wash. 2007) (“Marshall I”)

(imposing 18-month suspension). We recite the remaining facts only when

necessary to resolve an issue raised on appeal. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.




          ***
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
      1
         “Marshall attempted to squeeze his clients for additional fees despite the
flat fee agreement. One of these clients was forced to obtain her own counsel to
defend herself once [] Marshall filed a lawsuit and a lien against her. He tried to
bully his clients into settling their claims, despite their express desire to proceed to
trial. He declined to defend them from that point on, demanding they accept the
settlement or pay him more money. Additionally, [] Marshall committed other
violations supporting the Board’s recommendation to disbar and has a history of
violating the Rules of Professional Conduct.” Marshall II, 217 P.3d at 310.

                                            2
      Marshall’s arguments that the Supreme Court of Washington, the State of

Washington, and the Washington State Bar Association violated the automatic

bankruptcy stay, 11 U.S.C. § 362(a), are meritless. “Section 362(b)(4) provides

that the filing of a bankruptcy petition does not operate as an automatic stay ‘of the

commencement or continuation of an action or proceeding by a governmental unit

. . . to enforce such governmental unit’s . . . police or regulatory power.’” Lockyer

v. Mirant Corp., 398 F.3d 1098, 1107 (9th Cir. 2005) (quoting 11

U.S.C. § 362(b)(4)). The proceedings of the Supreme Court of Washington and

the Bar Association fell under the police and regulatory exception. Wade v. State

Bar of Arizona (In re Wade), 948 F.2d 1122, 1123 (9th Cir. 1991); In re Schatz,

497 P.2d 153, 155 (Wash. 1972) (“[T]he Washington State Bar Association acts as

an arm of the Supreme Court in conducting proceedings under this section and, in

that capacity, is an integral part of the judicial process.”). Accordingly, there was

no violation of the bankruptcy stay with the post-petition proceedings to disbar

Marshall. See Lockyer, 398 F.3d at 1107 (“The theory of the exception is that

bankruptcy should not be ‘a haven for wrongdoers.’”).

      Marshall’s myriad claims of constitutional violations arising from his

disbarment must, as two prior courts have held, be dismissed. His claim that his

state disbarment is void ab initio is a state judicial determination that lower federal


                                           3
courts are without power to review. See D.C. Court of Appeals v. Feldman, 460
U.S. 462, 482 (1983) (“[R]eview of such [final state court] judgments may be had

only in [the United States Supreme] Court.”). Moreover, the conjectured

constitutional “violations” Marshall asserts are simply attempts to relitigate due

process arguments conclusively decided by the Supreme Court of Washington

during his disbarment proceedings. See Marshall II, 217 P.3d at 298–300

(rejecting conflict of interest, bias, and absence of notice arguments). As the

district court properly explained, all elements of res judicata under Washington law

are satisfied. See Hayes v. City of Seattle, 934 P.2d 1179, 1181–82 (Wash. 1997).

      Finally, the bankruptcy court’s and district court’s denials of leave to amend

were appropriate. Adding additional members of the Bar Association or the

Justices of the Supreme Court of Washington as defendants would be futile under

Rooker-Feldman and the principles of absolute immunity, in addition to needlessly

prolonging this vexatious and wasteful litigation.

      We have considered Appellant’s remaining arguments on appeal and hold

that they do not impact the foregoing analysis.

      AFFIRMED.




                                          4